         Case 1:20-cv-00949-JD Document 60 Filed 12/23/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE

Collision Communications, Inc.

    v.                                   Civil No. 20-cv-949-JD

Nokia Solutions and Networks OY


                                 O R D E R

    Collision Communications, Inc. brings breach of contract

and related claims against Nokia Solutions and Networks OY,

arising from their failed business relationship.           Nokia moves to

dismiss the claims under Federal Rule of Civil Procedure

12(b)(6).    In support of the motion, Nokia submitted copies of

two draft agreements and copies of emails covering the period

between June 1 and December 18, 2017.         Collision objects to the

motion on the grounds that it was improper for Nokia to submit

materials extrinsic to the complaint and that the motion fails

on the merits.

    A motion to dismiss under Rule 12(b)(6) challenges the

plausibility of the claims as alleged in the complaint.            Rios-

Campbell v. U.S. Dept. of Commerce, 927 F.3d 21, 24-25 (1st Cir.

2019).    For that reason, the court does not consider documents

or materials extrinsic to the complaint except in limited

circumstances.     Newman v. Lehman Bros. Holdings Inc., 901 F.3d

19, 25 (1st Cir. 2018).        When materials extrinsic to the

pleadings are submitted in support of a motion to dismiss under
       Case 1:20-cv-00949-JD Document 60 Filed 12/23/20 Page 2 of 3



Rule 12(b)(6) and are not excluded by the court, the motion must

be converted toa motion for summary judgment under Federal Rule

of Civil Procedure 56.    Fed. R. Civ. P. 12(d).

    Narrow exceptions to the rule against extrinsic materials

exist “for documents the authenticity of which is not disputed

by the parties; for official public records; for documents

central to plaintiffs’ claim; or for documents sufficiently

referred to in the complaint.”      Watterson v. Page, 987 F.2d 1, 3

(1st Cir. 1993).    The exceptions are often used in cases

involving breach of contract where the plaintiff relies on a

contract or agreement as the basis of the claim.         Doe v. Harvard

Univ., 462 F. Supp. 3d 51, 59 (D. Mass. 2020) (citing cases).

“That a complaint mentions a document, or even repeatedly refers

to the document, is not enough, however, if that document is not

integral to the claim or explicitly relied upon as a basis for

liability.”   Id.

    None of the materials submitted by Nokia was filed with the

second amended complaint.     Nokia asserts that the materials it

submitted fall within the exception for documents relied on in

the complaint.   Collision contends that the materials do not

fall within the exception because Nokia uses additional emails

and draft agreements to challenge the allegations in the

complaint.
                                    2
       Case 1:20-cv-00949-JD Document 60 Filed 12/23/20 Page 3 of 3



    While it is true that Collision refers to and quotes from

some emails in its complaint, Nokia is not relying exclusively

on those parts of the parties’ email communications.          Instead,

Nokia is introducing additional communications from the parties’

email chains and two draft agreements in order to challenge

Collision’s allegations in the complaint.        Reliance on these

documents is more appropriate in the context of a motion for

summary judgment when Collision will have the opportunity to

respond with evidence of its own.



                               Conclusion

    For the foregoing reasons, Nokia’s motion to dismiss

(document no. 55) is denied without prejudice to filing a

properly supported motion for summary judgment.



    SO ORDERED

                                  /s/ Joseph A. DiClerico, Jr.
                                  Joseph A. DiClerico, Jr.
                                  United States District Judge
December 23, 2020
cc: Counsel of record.




                                    3
